IN THE UNITED STATES COURT OF APPEALS

                       FOR THE FIFTH CIRCUIT



                           No. 00-60204
                        (Summary Calendar)




JOHNATHAN O. FAGBEMI
                                                        Petitioner


versus



JANET RENO, UNITED STATES ATTORNEY GENERAL

                                                        Respondent



                        - - - - - - - - - -
                   On Petition for Review from
                 the Board of Immigration Appeals
                            (A29-856-892)
                        - - - - - - - - - -
                          December 6, 2000

Before HIGGINBOTHAM, WIENER, and BARKSDALE, Circuit Judges.

PER CURIAM:*

     Petitioner Johnathan O. Fagbemi appeals the Board of Immigration

Appeals’ (“BIA”) denial of his motion to reopen its removal proceedings



     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.

                                   1
to allow him to apply for withholding of removal under Article 3 of the

Convention Against Torture.    Fagbemi is a native and citizen of Nigeria

who also claims to have a “right of abode” in the United Kingdom, where

his father, mother, three brothers, and three sisters live.     His wife

(a United States citizen) and child reside in Providence, Rhode Island.

Fagbemi was admitted to the United States as a lawful permanent resident

in 1993.   In 1995, he was convicted of credit card fraud, a crime of

moral turpitude, in Harris County, Texas and sentenced to two years

imprisonment; as a result, the Immigration and Naturalization Service

(“INS”) secured Fagbemi’s deportation, ordering his removal to the

United Kingdom, or, in the alternative to his native Nigeria.

     The BIA denied Fagbemi’s motion to reopen on the ground that he had

failed to present a prima facie case that it is more likely than not

that he will be tortured if he is returned to Nigeria.1         Although

Fagbemi did provide evidence that he had been subjected to an incident

of torture at the hands of the Nigerian authorities, he did not adduce

any convincing evidence that he would suffer such treatment again if

returned to Nigeria.2

     1
       Fagbemi has not   explained why his exposure to the threat of
torture in Nigeria is    material here when the removal order called
for him to be sent to    the United Kingdom, where he claims to have
a right of abode, and    only in the alternative to Nigeria.
     2
       During his hearing before the immigration judge, Fagbemi
testified that, in 1989, police pulled him and other students off
of a bus, at which point they were flogged and forced to spend the
night in jail as punishment for student opposition to the political
regime. The date of this alleged incident is unclear, however,
because Fagbemi’s testimony conflicts with his assertion in the
motion to reopen, where he claimed that the alleged incident

                                     2
      We review the BIA’s denial of a motion to reopen in a withholding

of   removal   case   under   “a   highly   deferential   abuse   of   discretion

standard.”3      After a careful review of the parties’ briefs4 and the

record before us, we cannot say that the BIA abused its broad discretion

in refusing to reopen its order of removal.          We therefore affirm the

BIA’s decision.




occurred in 1978 (when Fagbemi was 11 years old).
      3
          Lara v. Trominski, 216 F.3d 487, 496 (5th Cir. 2000).
      4
       Fagbemi proceeded pro se and thus we are bound to construe
his claims liberally, not holding him to the high standard expected
of lawyers. Haines v. Kerner, 404 U.S. 519, 520 (1972).

                                        3